FIRST AMENDMENT TO LOAN AGREEMENT

This FIRST AMENDMENT TO LOAN AGREEMENT (this "Amendment") is entered into on the
16 day of December, 2013, to be effective as of September 27, 2013, by and among
GEOSPACE TECHNOLOGIES CORPORATION, a Delaware corporation ("Borrower"), EACH OF
THE DOMESTIC SUBSIDIARIES OF THE BORROWER identified on Schedule 1 hereto
(collectively, "Guarantor"), and FROST BANK, a Texas state bank ("Lender").

RECITALS



On September 27, 2013, Borrower, Guarantor and Lender entered into that certain
Loan Agreement (together with all amendments, modifications and restatements,
the "Loan Agreement"), concerning, among other things, the terms, conditions and
covenants of those certain Loans (as defined in the Loan Agreement). The Loans
are evidenced by that certain Revolving Promissory Note dated September 27,
2013, in the original principal amount of $50,000,000.00 executed by Borrower
and payable to the order of Lender.

Borrower and Lender have agreed to modify the definition of "Obligations" and
amend the Loan Agreement as set forth below.

All capitalized terms not otherwise defined in this Amendment shall have the
same meanings as are set forth in the Loan Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree
as follows:

AGREEMENTS

Amendment

.



The definition of "Obligations" in Section 1.01 of the Loan Agreement is hereby
amended in its entirety to read as follows:

"Obligations" means (a) the unpaid principal of and accrued interest on all
present and future Indebtedness, obligations and liabilities of Borrower to
Lender, in each case, arising pursuant to the Loans, this Loan Agreement or any
of the other Loan Documents, or any Swap Agreement, and any renewals,
extensions, increases, or amendments thereof, or any part thereof, regardless of
whether such Indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several or joint and several
and including accrued and unpaid interest and fees that accrue after the
commencement by or against Borrower of any proceeding under any Applicable
Bankruptcy Law naming Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, and (b)
the unpaid principal of and accrued interest on all present and future
Indebtedness, obligations and liabilities of any Subsidiary to Lender arising
pursuant to any Swap Agreement, and any renewals, extensions, increases, or
amendments thereof, or any part thereof, regardless of whether such
Indebtedness, obligations and liabilities are direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several and
including accrued and unpaid interest and fees that accrue after the
commencement by or against any such Subsidiary of any proceeding under any
Applicable Bankruptcy Law naming Subsidiary as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

No Other Amendment

.



Except as specifically modified or amended herein, all terms, provisions and
requirements of the Loan Agreement shall remain as written.

Reaffirmation

.



Borrower hereby reaffirms all covenants, conditions, representations and
warranties contained in the Loan Agreement, as amended by this Amendment.

Counterparts

. This Amendment may be executed in counterpart originals, no one of which need
contain the signature of all parties, but all of which together shall constitute
one and the same instrument.



Governing Law

.



This Amendment and all other Loan Documents shall be governed by, and construed
in accordance with, the laws of the State of Texas, excluding those laws
relating to the resolution of conflicts between laws of different jurisdictions.

Headings

.



The headings preceding the text of the paragraphs of this Amendment have been
inserted solely for convenience of reference and shall neither constitute a part
of this Amendment nor affect its meaning, interpretation, or effect.

NOTICE TO COMPLY WITH STATE LAW

For the purpose of this Notice, the term "WRITTEN AGREEMENT" shall mean this
Amendment, the Loan Agreement, and the other Loan Documents, together with each
and every other document relating to and/or securing the Loans, regardless of
the date of execution.

NOTICE OF FINAL AGREEMENT

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURES ON THE FOLLOWING PAGE(S)]

Executed as of the date first written above.

BORROWER

:





GEOSPACE TECHNOLOGIES CORPORATION

, a Delaware corporation





 

By:/s/Thomas T. McEntire

Thomas T. McEntire, Vice President, Chief Financial Officer and Secretary



 

GUARANTORS:



GTC, INC.

EXILE TECHNOLOGIES CORPORATION

GEOSPACE ENGINEERING RESOURCES

INTERNATIONAL, INC.

GEOSPACE FINANCE CORP.

GEOSPACE J.V., INC.

GEOSPACE TECHNOLOGIES, SUCURSAL

SUDAMERICANA LLC

 

By:/s/Thomas T. McEntire

Thomas T. McEntire, Vice President, Chief Financial

Officer and Secretary of each of the Guarantors named

above

 

LENDER

:





FROST BANK

, a Texas state bank





 

By: /s/Larry Hammonds

Name: Larry Hammonds

Title: Market President

 

SCHEDULE 1

TO

FIRST AMENDMENT TO LOAN AGREEMENT

 

Guarantors/Domestic Subsidiaries

(1) GTC, Inc., a Texas corporation

(2) Exile Technologies Corporation, a Texas corporation

(3) Geospace Engineering Resources International, Inc., a Texas corporation

(4) Geospace Finance Corp., a Texas corporation

(5) Geospace J.V., Inc., a Texas corporation

(6) Geospace Technologies, Sucursal Sudamericana LLC, a Texas limited liability
company